Case 1:19-cv-00109-SM Document 48-28 Filed 05/18/20 Page 1 of 2




      Exhibit 28
                  Case 1:19-cv-00109-SM Document 48-28 Filed 05/18/20 Page 2 of 2
From: Katharine R. Strong
Sent: Tuesday, November 21, 2017 10:34 AM EST
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Mark H. Reed <Mark.H.Reed@dartmouth.edu>; Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Responding to your emails and requests
Mark –

I write to follow up on the messages you sent to me over the weekend and yesterday.

I hope this message clears up any confusion and helps you understand the process from here.

Current Status:

Your current status is suspended, pending a hearing before the COS. As I informed you on the 15th, I am moving forward
with scheduling your hearing. If you believe you would benefit from taking a leave before your COS hearing, you may
request one. There is no deadline for you to make the decision to take a leave. However, you will not be granted a leave
after your hearing is held.

COS Hearing:

You will receive a scheduling letter from our office once we have confirmed a committee. I encourage you to identify an
advisor. You may request that the hearing be rescheduled for good cause. However, an extension will not be granted
based on your desire to wait to hear from someone that you have asked to intervene on your behalf.

Communications with President Hanlon:

You have also asked me to respond to your letter to President Hanlon. That we disagree about what has transpired is well
documented and I continue to appreciate the frustration you have expressed to me and others at the College. Nevertheless,
in her October 26, 2017 letter to you, Dean Biron determined that a second hearing was warranted and should be
conducted. I understand that you disagree with that decision, however, we are moving forward with that process. I will not
be providing a response to your letter to President Hanlon.

Conclusion

As noted above, you will receive a scheduling letter once we have confirmed a committee. Until that point, I have no further
comment to make and do not believe that further conversation will bring us closer to completing the hearing process. I am
declining your request that we meet in person today. Please limit your correspondence with our office to that which concerns
the current hearing process.

Sincerely,

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421




                                                                                                          DARTMOUTH003934
